DETAILED ACTION
Prosecution History
Claims 1, 7 and 16 - 18 have been amended by an Examiner’s amendment presented herein.
Claims 6 and 8 have been cancelled by an Examiner’s amendment presented herein.
Claims 1 – 5, 7, 9, 10 and 15 - 24 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no 
The application has been amended as follows: 
In Claim 1 change line 7 from: “influence of the automatic diagnosis made by the diagnosis system on a subsequent therapy for” to: - - influence of the automatic diagnosis made by the automatic diagnosis system on a subsequent therapy for - - .
In Claim 1 change line 11 from: “data by a radiologist; and” to: - - data by a radiologist; 
In Claim 1 change line 21 from “plurality of independent diagnoses.” to - - plurality of independent diagnoses;
training the diagnosis system based on medical image training data and corresponding manual diagnosis; and
in said computer, adjusting at least one parameter of the diagnosis system based on the training, such that said degree of correspondence between the manual diagnosis and the automatic diagnosis made by the automatic diagnosis system is increased. - -.
Cancel Claim 6.
In Claim 7 change line 1 from: “A method as claimed in claim 6 . . .” to: - - A method as claimed in claim 1 . . .- -.
Cancel Claim 8.
In Claim 16 change line 11 from: “diagnosis of said medical image data by a radiologist; and” to: - - diagnosis of said medical image data by a radiologist; 
In Claim 16 change line 22 from “of independent diagnoses.” to - - of independent diagnoses;
said processor being configured to train the diagnosis system based on medical image training data and corresponding manual diagnosis; and
said processor being configured to adjust at least one parameter of the diagnosis system based on the training, such that said degree of correspondence between the manual diagnosis and the automatic diagnosis made by the automatic diagnosis system is increased. - -.
In Claim 17 change line 13 from: “diagnosis of said medical image data by a radiologist; and” to: - - diagnosis of said medical image data by a radiologist; 
In Claim 17 change line 24 from “plurality of independent diagnoses.” to - - plurality of independent diagnoses;
said computer being configured to train the diagnosis system based on medical image training data and corresponding manual diagnosis; and
said computer being configured to adjust at least one parameter of the diagnosis system based on the training, such that said degree of correspondence between the manual diagnosis and the automatic diagnosis made by the automatic diagnosis system is increased. - -.
In Claim 18 change line 12 from: “and/or a time requirement for manual diagnosis of said medical image data by a radiologist; and” to: - - and/or a time requirement for manual diagnosis of said medical image data by a radiologist; 
In Claim 18 change line 23 from “represents a degree of correspondence among a plurality of independent diagnoses.” to - - represents a degree of correspondence among a plurality of independent diagnoses;
train the diagnosis system based on medical image training data and corresponding manual diagnosis; and
adjust at least one parameter of the diagnosis system based on the training, such that said degree of correspondence between the manual diagnosis and the automatic diagnosis made by the automatic diagnosis system is increased. - -.


Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, system and a computer program product for providing confidence information that includes generating a confidence measure based on a degree of correspondence between independent diagnoses as well as the influence of subsequent therapy, a radiologist workload, or the cost/time for a radiologist to diagnose the image.
The claims recite an abstract mental process. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the system applies a machine learning process to the diagnosis system and adjusts a parameter thereof. The specification discloses that this process improves the accuracy of the diagnosis system such that the correspondence between the automatic diagnosis and a manual diagnosis is increased. Applying machine learning techniques to the diagnosis system generate an effective diagnostic model using training data according to a specific statistical 
The most remarkable prior art of record is as follows:
Wheeler JR. et al: U.S. Publication Number 2006/0210131 A1
Roehrig et al: U.S. Patent Number 6,075,879 A
Shinagawa et al: U.S. Publication Number 2009/0080741 A1
Krishnan et al: U.S. Publication Number 2005/0251013 A1
Jerebko et al: U.S. Publication Number 2009/0092300 A1
Eraker et al: U.S. Patent Number 6,662,051 B1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                          
Date: 30 November, 2021